            Case 4:20-cv-03484 Document 6 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas
                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS                              ENTERED
                                 HOUSTON DIVISION                                     January 07, 2021
                                                                                     Nathan Ochsner, Clerk

Fiesta Mart, LLC                                 §
                                                 §
     Plaintiff,                                  §
                                                 §
v.                                               § CIVIL ACTION NO. 4:20−cv−03484
                                                 §
Willis of Illinois, Inc., et al.                 §
                                                 §
     Defendant.                                  §

                  ORDER TO SHOW CAUSE CONCERNING REMOVAL

       IT IS HEREBY ORDERED that the removing party shall, no later than ten (10) days
after the date of this ORDER, file and serve a signed statement under the case and caption
that sets forth the following information regarding this removal action:

       1.     The date(s) on which defendant(s) or their representative(s) first received a copy
of the summons and complaint in the state court action.

       2.     The date(s) on which each defendant was served with a copy of the summons and

complaint, if any of those dates are different from the date(s) set forth in item number 1.

       3.     In actions predicated on diversity jurisdiction, whether any defendants who have

been served are citizens of the state in which this Court sits.

       4.     In actions predicated on diversity jurisdiction, the amount alleged to be in
controversy and the basis for this information.

       5.     If removal takes place more than thirty (30) days after any defendant first

received a copy of the summons and complaint, the reasons why removal has taken place at
this time and the date on which the defendant(s) first received a paper identifying the basis
for such removal.
          Case 4:20-cv-03484 Document 6 Filed on 01/07/21 in TXSD Page 2 of 2

     6.     In actions removed on the basis of this Court's diversity jurisdiction in which the
action in state court was commenced more than one year before the date of removal, the
reasons why this action should not summarily be remanded to state court.

     7.     Identify any defendant who had been served prior to the time of removal who did
not formally join in the notice of removal and the reasons therefore.

     8.     If the case was removed on the basis of diversity jurisdiction, please list the
citizenship of all parties (including the citizenship of each member of any partnership or
LLC that is a party to this suit).

      IT IS FURTHER ORDERED that all defendants to the action who joined in the notice
of removal shall file such a Statement within the time period set forth herein, although the
parties may file a joint statement as long as such statement is signed by counsel for each
party.

     IT IS FURTHER ORDERED that the removing party shall serve a copy of this order on
all other parties to the action no later than the time they file and serve a copy of the statement
required by this order. Any party who learns at any time that any of the information provided
in the statement(s) filed pursuant to this order contains information that is not correct shall
immediately notify the Court in writing thereof.

     The Clerk shall enter this Order and provide a copy to all parties.


     SIGNED on January 7, 2021, at Houston, Texas.
